        Case 2:19-cv-04035-JFW-JEM Document 261 Filed 09/02/20 Page 1 of 1 Page ID #:23258



                    1
                    2
                    3
                    4
                    5                                                                                  Js-6
                    6
                    7                                UNITED STATES DISTRICT COURT
                    8                               CENTRAL DISTRICT OF CALIFORNIA
                                                          WESTERN DIVISION
                    9
                        IN RE AETNA INC. LITIGATION                          Case No. CV 19-04035-JFW (JEMx)
                 10
                                                                             ORDER REGARDING JOINT
                 11                                                          STIPULATION OF DISMISSAL

                 12
                                                               ORDER
                 13
                               Pursuant to the Parties’ Joint Notice of Settlement and Stipulation [Dkt. No. 258] and the
                 14
                        Court’s subsequent order entering that stipulation [Dkt. No. 259], plaintiff/defendant Aetna Inc.
                 15
                        (“Aetna”), on one hand, and plaintiff/defendant KCC Class Action Services, LLC and defendant
                 16
                        Kurtzman Carson Consultants, LLC, on the other hand, filed a Joint Stipulation of Dismissal (the
                 17
                        “Stipulation”). The Court, having reviewed the parties’ Stipulation and good cause appearing
                 18
                        therefor, it is hereby ORDERED that:
                 19
                               Pursuant to the Stipulation, and for good cause shown, this consolidated action is hereby
                 20
                        DISMISSED with prejudice in its entirety, including all claims for relief in Aetna’s First
                 21
                        Amended Complaint and KCC Class Action Services, LLC’s First Amended Complaint, with all
                 22
                        parties to bear their own costs.
                 23
                               IT SO ORDERED.
                 24
                 25     Dated: September 2, 2020
                 26
                 27                                                        By:
                                                                                 HON. JOHN F. WALTER
                 28
MANATT, PHELPS, &
  PHILLIPS, LLP                                                                                                    ORDER
 ATTORNEYS AT LAW
   LOS ANGELES                                                                            CASE NO. CV 19-04035-JFW (JEMX)
